Citation Nr: 0506015	
Decision Date: 03/03/05    Archive Date: 03/15/05

DOCKET NO.  03-34 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability as secondary to medial meniscal injury and 
instability of the left knee.  

2.  Entitlement to an increased rating for medial meniscal 
injury of the left knee, currently rated as 10 percent 
disabling.

3.  Evaluation of left knee instability, currently rated as 
10 percent disabling.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel
INTRODUCTION

The veteran had active service from April 1995 to June 1999.  
This case is before the Board of Veterans' Appeals (Board) on 
appeal from an October 2002 rating decision by the Los 
Angeles, California, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which denied service connection for 
a right knee disability, denied an increased rating for 
medial meniscal injury, and granted service connection for 
instability of the left knee and assigned a 10 percent rating 
for that disability.  The appeal is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify you if further action is required on your part.


REMAND

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act (VCAA).  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  Second, VA has a duty to assist 
the veteran in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A.  Additionally, the VA's duty 
to assist the veteran includes informing him of which 
evidence VA will provide and which evidence claimant is to 
provide.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2004).  

The veteran was not sent a letter with regard to the 
directives of the Veterans Claims Assistance Act (VCAA) as to 
the issues of entitlement to an increased rating for medial 
meniscal injury of the left knee, and evaluation of left knee 
instability.  Accordingly, the agency of original 
jurisdiction (AOJ) should undertake the appropriate actions 
to ensure that the directives of VCAA have been followed as 
to the issues remaining on appeal.  Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003) (invalidated, in part, the Board's 
regulatory development authority).  

There is no medical opinion of record.  The Board notes that 
assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The veteran 
should be afforded a VA examination of his right knee.  The 
examiner should be requested to opine as to whether the 
veteran has right knee disability to include pain of the 
right knee and, if so, if it is attributable to medial 
meniscal injury and instability of the left knee.  

The Board emphasizes to the veteran that the information to 
be obtained on VA examination is vitally important to 
resolving the issues on appeal; hence, any failure to report 
to a scheduled examination, without good cause, may well 
result in a denial of the claim.  See 38 C.F.R. § 3.655.  
This serves as notification of that regulation.

The veteran is hereby informed that if there is evidence 
supporting the issues on appeal, the veteran must submit that 
evidence to the AOJ.  Accordingly, this matter is REMANDED 
for the following actions:

1.  The AMC should review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the VCAA 
and subsequent interpretive authority.  See, 
e.g., Pelegrini v. Principi, 18 Vet. App. 112 
(2004); VAOPGCPREC 7-2004 (July 16, 2004), as 
to the issues of an increased rating for 
medial meniscal injury and evaluation of 
instability of the left knee.  A notice 
consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) must:  

(1) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim; 
(2) inform the claimant about the 
information and evidence that VA will seek 
to provide; 
(3) inform the claimant about the 
information and evidence the claimant is 
expected to provide; and 
(4) request that the claimant provide any 
evidence in the claimant's possession that 
pertains to the claim.

2.  The veteran should be afforded a VA 
examination.  The examiner should opine as to 
whether the veteran has right knee disability 
and, if so, if it is attributable to medial 
meniscal injury and/or instability of the 
left knee.  The rationale should be provided.  

Thereafter, the case should be returned to the Board after 
compliance with requisite appellate procedures.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


